PER CURIAM:
Monica Stitt appeals from the district court’s order upholding the bankruptcy *263court’s determination that her student loan debt was not dischargeable in her bankruptcy case. We have reviewed the record and find no reversible error. Accordingly, we deny Stitt’s motions for judicial notice and her motions to rescind the orders deferring consideration of her motions for judicial notice, and we affirm for the reasons stated by the district court. Stitt v. U.S. Dep't of Educ., No. 8:14-cv-00938-PJM (D.Md. filed June 9, 2015; entered June 16, 2015). We deny Stitt’s motion for oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.